Citation Nr: 0120768	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric order, other than post 
traumatic stress disorder.

2. Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include post traumatic stress disorder (PTSD).  In February 
1997, the Board remanded this matter for further development.  
The appeal is once again before the Board.

The Board notes that a previous Board decision, dated June 
1988, denied service connection for an acquired psychiatric 
disability, which implicitly included the denial of service 
connection for a chronic anxiety disorder.  A VA examination 
of March 2000 report indicates a diagnosis of generalized 
anxiety disorder with obsessive compulsive features.  Thus, 
this claim falls within the purview of Ashford v. Brown, 10 
Vet.App. 120 (1997), and is "inextricably intertwined" with 
the previously denied claim for service connection for a 
psychiatric disorder.  Id. at 123.  Therefore, the Board 
construes the first issue on appeal to be whether new and 
material evidence has been submitted sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD.  Since the veteran's claim for PTSD 
is a separate and distinct disability claim that had not been 
previously considered by the Board in its June 1988 decision, 
it is a new claim.  See Ephraim v. Brown, 82 F.3d 399, 401 
(Fed.Cir. 1996), which held that newly diagnosed disorders, 
whether or not medically related to the previous disorder, 
could not be the same claim when it has not been previously 
considered. 


REMAND

The Veterans Claims Assistance Act of 2000 eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West Supp. 2001).  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).

The Board notes that the veteran has asked, in prior 
correspondence, to be told of what specific evidence he 
should submit in support of his claim.  The Board does not 
feel the veteran has been properly informed, under the VCAA, 
of this information, and, as such, the veteran should be 
instructed as to what evidence would be useful for him to 
submit in support of his claim, to include statements from 
those with whom he served regarding stressful incidents the 
veteran participated in while in service, and whether they 
have knowledge concerning the veteran's treatment for a 
psychiatric disorder while in service, or medical evidence 
linking any psychiatric disability to service.

Further, the Board notes that the veteran executed 
authorization, in April 1987, for the VA to obtain private 
medical records, dating from 1959, from Riverside Hospital, 
in Toledo Ohio.  The veteran's September 1993 application for 
VA benefits makes reference to treatment the veteran received 
from Dr. Hahn at Riverside Hospital and West Unity Medical 
Center, and Dr. Ellis in 1959.  Further, a November 1993 
statement from the veteran again makes reference to Dr. Hahn 
with respect to Riverside Hospital since 1959, and Dr. Ellis.

In an April 1994 statement from the veteran, he notes that 
Dr. Hahn is deceased, and that the records were at Dr. Roa's 
office.  The veteran also indicated that he was treated by 
Dr. Whitcomb in 1959 at Riverside Hospital.

An April 1994 statement from Dr. Roa of West Unity Medical 
Center indicates that medical records prior to 1984 have been 
destroyed, and that information regarding surgeries and 
hospitalizations could be obtained from the Williams County 
Community Hospital in Byron, Ohio.

A June 1994 statement received from the veteran indicated 
that no records were available from Dr. Hahn, and noted that 
such records had been destroyed.  He further noted that there 
were no records from Williams County General Hospital, 
because he was hospitalized there only for an appendectomy in 
1957.  

Therefore, while the record reflects that there are no 
records from Dr. Hahn at the West Unity Medical Center, or at 
the Williams Community General Hospital, a review of the 
veteran's claims folder does not indicate that a search for 
records at Riverside Hospital in Toledo, Ohio from 1959, for 
records from either Dr. Hahn or Dr. Whitcomb, has been 
accomplished.  Since these private medical records have been 
specifically identified by the veteran, the RO is referred to 
undertake an attempt to obtain them in accordance with the 
VCAA.

As for records pertaining to treatment by Dr. Ellis in 1959, 
the Board notes that in November 1993, the RO sent a letter 
to the veteran requesting that he complete an authorization 
for Dr. Ellis.  In June 1994, the RO sent a letter to the 
veteran and his representative informing them that it was 
writing to obtain medical evidence from Dr. Ellis.  In June 
1994, the RO sent a letter to Dr. Ellis, requesting that he 
provide treatment records dating from 1960 to 1970.  A stamp 
on this request, dated June 1994, indicates that the request 
for records was returned to the RO as undeliverable, with no 
forwarding address.

Pursuant to 38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001), 
whenever VA, after making a reasonable effort, is unable to 
obtain all relevant records sought, VA shall notify the 
veteran that the VA is unable to obtain such records, and 
such notification must meet certain requirements.  The Board 
notes that none of those requirements have been accomplished 
by the RO.  Therefore, a REMAND is also required for 
compliance with 38 U.S.C.A. § 5103A(b)(2).

Following the additional development accomplished, the RO 
should refer the veteran's claims file to the VA examiner who 
performed the March 2000 and October 2000 VA examination and 
response, if available, and have him render an opinion as to 
the veteran's psychiatric diagnosis, if additional records 
have been obtained.  Further, he should be asked to give an 
opinion regarding the etiological relationship between the 
currently diagnosed psychiatric disorder, (generalized 
anxiety with obsessive compulsive features), and the 
veteran's period of military service.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, this matter is remanded to the RO for the 
following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for any psychiatric disability since 
service.  After securing any necessary 
release(s), the RO should obtain any 
such records not already associated 
with the claims file, to specifically 
include any available records from 
Riverside Hospital in Toledo, Ohio, 
from 1959, by either Drs. Hahn or 
Whitcomb.  The veteran should also be 
informed that the RO was unable to 
obtain records from Dr. Ellis, and 
that the veteran may submit records 
from Dr. Ellis himself.  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.  The veteran is also free to 
submit any other medical or other 
evidence in his possession, and should 
be afforded the opportunity to do so.

2. The veteran should be specifically 
informed of the types of evidence he 
could submit that would be pertinent 
to his claims, in particular 
statements from those with whom he 
served confirming either any treatment 
for a psychiatric disability during 
service, or confirming the incidents 
the veteran relates as causing his 
stress during service.

3. After associating with the claims file 
all medical records received, the 
veteran's claims file should be 
returned, if possible, to the doctor 
who examined him in March 2000.  The 
entire claims folder, to include a 
complete copy of this remand must be 
made available to, and be reviewed by, 
the examiner.  The examiner should 
then be requested to offer any further 
opinions as to the veteran's 
psychiatric diagnosis, if additional 
medical records have been received; 
and he should offer an opinion as to 
whether it is as least as likely as 
not that any psychiatric disorder, to 
specifically include a generalized 
anxiety disorder with obsessive 
compulsive features, from which the 
veteran suffers had its onset during 
service, or is related to service.  
The examiner must set forth a complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in 
legible reports.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, to include any further VA 
examinations if necessary, the RO 
should determine whether new and 
material evidence has been presented 
to reopen the claim of entitlement to 
service connection for psychiatric 
disorder other than PTSD; and 
adjudicate the claim of entitlement to 
service connection for PTSD on a de 
novo basis.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to accomplish additional development and adjudication and 
to ensure that all due process requirements are met; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may submit 
additional evidence and argument on the matter (or matters) 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




